Citation Nr: 1144320	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-27 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rashes, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder.

8.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He served in the Republic of Vietnam from April 1968 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hearing loss, rashes, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction; and denied special monthly compensation (SMC) based on loss of use.  In August 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2009.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In October 2011, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of service connection for bilateral hearing loss and erectile dysfunction and SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At his October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for rashes, to include as due to herbicide exposure.

2.  At his October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for peripheral neuropathy of the right upper extremity.

3.  At his October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for peripheral neuropathy of the left upper extremity.

4.  At his October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for peripheral neuropathy of the right lower extremity.

5.  At his October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for peripheral neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for rashes, to include as due to herbicide exposure, by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for peripheral neuropathy of the right upper extremity by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for peripheral neuropathy of the left upper extremity by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for peripheral neuropathy of the right lower extremity by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for peripheral neuropathy of the left lower extremity by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  On the record at his October 2011 hearing, and in written correspondence dated that same day, the Veteran expressly withdrew his appeal for service connection for rashes, to include as due to herbicide exposure, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  These withdrawals were effective immediately upon receipt by the Board at the October 2011 hearing.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the June 2008 rating decision denying service connection for rashes is dismissed.

The appeal of the June 2008 rating decision denying service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal of the June 2008 rating decision denying service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal of the June 2008 rating decision denying service connection for peripheral neuropathy of the right lower extremity is dismissed.

The appeal of the June 2008 rating decision denying service connection for peripheral neuropathy of the left lower extremity is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claims of entitlement to service connection for bilateral hearing loss and erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and entitlement to SMC based on loss of use of a creative organ.

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that the VA audiological examination of record is not sufficient to decide the claim.  The April 2008 VA examiner concluded that the Veteran's currently diagnosed bilateral hearing loss was not related to service because the Veteran's hearing at separation was within normal limits and he had post-service occupational noise exposure.  However, the examiner did not provide a complete rationale in that he did not discuss the significance, or lack thereof, of inservice noise exposure to subsequently diagnosed hearing loss.  His conclusion that the Veteran's hearing loss was not related to service was not fully supported by a medical rationale.  Further, the examiner did not address the Veteran's decreased hearing acuity when comparing his November 1966 pre-induction audiogram to his October 1968 separation audiogram or comment on whether any threshold shift, while not rising to the level of a hearing loss disability, may indicate some hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of this deficiency, the April 2008 VA examiner's opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's claims for service connection for erectile dysfunction and SMC based on loss of use of a creative organ, the Veteran claims that he currently experiences erectile dysfunction as a result of his service-connected PTSD.  A review of VA treatment records show some complaints of sexual dysfunction, possibly related to psychiatric medication use.  Additionally, the Veteran is service connected for PTSD.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing complaints of sexual dysfunction, service connection for PTSD, and the Veteran's contention that his sexual dysfunction is the result of medication prescribed for his service-connected PTSD, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claims of entitlement to service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for bilateral hearing loss and erectile dysfunction and SMC based on loss of use of a creative organ must be remanded for new VA examinations and opinions.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Birmingham VA Medical Center, and any other VA facility identified by the Veteran, covering the period from May 2008 to the present, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the November 1966 entrance and October 1968 separation audiograms and the April 2008 VA audiological examination.  That such a review was conducted should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including noise exposure from mortar attacks and helicopters.  The examiner should specifically comment on the Veteran's decreased hearing acuity at separation relative to his entrance audiogram and whether this represents some hearing loss in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  Following completion of the development requested in directive 1, above, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed erectile dysfunction.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran has erectile dysfunction that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service or by his service-connected PTSD (or medication prescribed for his PTSD).  The examiner should specifically comment on the May 2007 VA treatment record indicating that the Veteran reported sexual dysfunction while taking Prozac.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for bilateral hearing loss and erectile dysfunction, to include as secondary to service-connected PTSD, and entitlement to SMC based on loss of use of a creative organ should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


